Title: 19th.
From: Adams, John Quincy
To: 


       Breakfasted with Mr. Gerry and Mr. King. The President of Congress, who was there was so kind as to offer me, a room in his house. I delivered almost all the remainder of my Letters for this place. Saw Coll. Wadsworth, and delivered to him a Copy of the proposals concerning whale oil, which I received from the Marquis de la Fayette. Dined with the President of Congress, in company with General Howe. After dinner I carried to General Webb, a letter from Coll. Humphreys. Walk’d in the mall, and met Mr. Baldwin, a delegate from Georgia. Went to his house, sat half an hour, and return’d to my lodgings. Mr. Mölich came in soon after, and told me he intended leaving New York early to-morrow morning, upon business, and to return here on Saturday.
      